DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II (claims 4, 5, and 9) in the reply filed on 6/29/2021 is acknowledged.
Claims 1-3, 6-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 4 and 9 are allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of “a density distribution generator which generates an elastic wave source density distribution representing a distribution of densities of the elastic wave sources on the basis of results of the position locating of the elastic wave sources which are performed by the position locator: a corrector which corrects the elastic wave source density distribution by using a correction coefficient for correcting the elastic wave source density distribution in accordance with positions of the plurality of disposed sensors” Specifically while the Behnia and Scall NPL discuss acoustic base deterioration analysis, and while the Oishi PG Pub discusses sensor apparatus in which position is part of analysis, none of the references disclose or may be combined to teach the coefficient based analysis based on density distribution as is claimed. The Examiner further notes that the Takamine and 
Dependent claim 5 is allowable due to its dependence on allowable claim 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896